Citation Nr: 0512255	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from August 1943 to April 
1946.

In a May 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a disability 
characterized as asbestos-related lung disease.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in November 2003.  

The case was remanded by the Board in July 2004.  After 
additional development was completed, the RO issued a 
supplemental statement of the case in February 2005 which 
continued to deny the veteran's claim.

In July 2004, the Board advanced the veteran's claim on the 
Board's docket, pursuant to the motion made by the veteran's 
representative and in accordance with 38 C.F.R. § 20.900(c).

Issue not on appeal

In January 2004, the RO denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected lumbosacral strain.  The veteran was notified of 
that decision in March 2004.  Review of the record does not 
reflect that he thereafter indicated disagreement with that 
decision within the one-year period for such action, and that 
claim is therefore not before the Board.  See 38 C.F.R. 
§§ 20.200, 20.201 (2004); Archbold v. Brown, 9 Vet. App. 124 
(1996) [the filing of a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and request for appellate review is completed by the 
claimant's filing of substantive appeal after a statement of 
the case is issued by VA].  



FINDING OF FACT

A preponderance of the competent medical evidence of record 
demonstrates that the veteran's current lung disorder is not 
the product of asbestos exposure.


CONCLUSION OF LAW

Asbestos-related lung disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a pulmonary 
disorder that has been characterized as asbestos-related lung 
disease.  He specifically alleges that the current 
manifestation of his pulmonary problems is the product of in-
service exposure to asbestos aboard the ship on which he 
served.

The Veterans Claims Assistance Act 

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 statement of the case and by the 
March 2005 several supplemental statement of the case of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

Crucially, pursuant to the Board's July 2004 remand a letter 
was sent to the veteran by the RO in July 2004 that was 
specifically intended to address the requirements of the VCAA 
with reference to the veteran's claim.  The letter explained 
to the veteran that the RO was processing his claim, and 
provided him with the evidentiary requirements as they 
pertain to service connection claims.  The veteran was 
informed that he should provide evidence as to an in-service 
disability, a current disability, and a relationship between 
the in-service and current problems, along with evidence that 
showed that his current condition was related to in-service 
asbestos exposure.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for obtaining records from any Federal agency, to 
include the military, VA hospitals, or the Social Security 
Administration.  He was also informed that VA would make 
reasonable efforts to obtain on his behalf relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current and former employers.  The letter also stated that a 
VA examination would be provided if one was necessary to make 
a decision on his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2004 letter informed the veteran that he was to give 
VA enough information about his records so that VA could 
request them from the person or agency that has them.  He was 
advised that, if the holder of the records declined to give 
VA the records or asks VA for a fee to provide them, VA will 
notify him of the problem.  He was specifically advised as 
follows:  "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis added.)  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2004 VCAA letter told the 
veteran "If there is any other evidence and information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us"  
This complies with the requirements of 38 C.F.R. § 3.159 (b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
July 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate his claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  He was accorded a VA examination in September 
2004, with addendum in January 2005, that specifically 
addressed the matter at issue.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
a hearing at the RO, but failed to report for the hearing 
that was thereafter scheduled.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos. The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. M21-1, Part VI, para 7.21(a).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease. 
See M21-1, part VI, para. 7.21(b)(1) and (2).  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, etc. High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  This is significant 
considering that, during World War II, several million people 
employed in U.S. shipyards and U.S. Navy veterans were 
exposed to asbestos since it was used extensively in military 
ship construction.  Many of these people have only recently 
come to medical attention because the latent period varies 
from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21- 
1 suggests that asbestos exposure is a fact to be determined 
from the evidence. 
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  See VA O.G.C. Prec. Op. No. 04-00.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran has specifically limited his claim to asbestos-
related lung disease.  This distinction is critical.  The 
current medical evidence, which includes both VA and private 
medical records, indicates the presence of a pulmonary 
disability, currently identified as chronic obstructive 
pulmonary disease (COPD) and previously as asbestosis.  The 
Board's inquiry will be directed towards whether the any 
current lung disability is asbestos-related.   

Private medical statements submitted by the veteran in 
support of his claim indicate the presence of asbestosis.  In 
an August 2001 statement, a private physician, Dr. L.C.R., 
indicated a diagnosis of asbestosis based on the veteran's 
significant occupational exposure to asbestos dust, his chest 
radiograph, physical examination, and pulmonary function 
studies.  In a November 2002 statement, Dr. A.J.S., a 
"consultant in pulmonary medicine" rendered impressions to 
include as follows:  "On the basis of the medical history 
review, which is inclusive of a significant exposure to 
asbestos dust, the physical examination and the chest 
radiograph, the diagnosis of bilateral asbestosis is 
established within a reasonable degree of medical 
certainty."
  
There is, however, additional competent medical evidence 
which indicates that 
while the veteran has a current lung disability, namely COPD, 
it is not the product of asbestos exposure and cannot be 
characterized as asbestosis.  In particular, the report of a 
September 2004 VA pulmonary examination, conducted pursuant 
to the Board's July 2004 request for an examiner to render an 
opinion as to whether any current pulmonary diagnosis is 
attributable to exposure to asbestosis, shows a conclusion 
that it was less likely than not that the veteran's symptoms 
were due to asbestos, but that his symptoms and findings were 
most likely due to his severe COPD from smoking  The 
examiner's conclusion was based on clinical findings and the 
veteran's recitation of his medical history.

This examiner did not apparently refer to the veteran's 
medical records.  Ordinarily, opinions rendered on 
examination without reference to available medical records 
are of limited probative value; see, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [VA examination is to 
take into account the records of prior medical treatment]. 
The report of the September 2004 VA examination shows that, 
with regard to the possibility of asbestos exposure, the 
examiner relied solely on the veteran's history, and still 
concluded that the veteran's lung disease was not asbestos 
related.  There is no prejudice to the veteran; indeed, the 
medical history was presented in terms that could hardly have 
been more favorable to his claim.  The Board therefore finds 
that the conclusion rendered on VA examination in September 
2004 is probative.

Moreover, in January 2005 another VA examiner reached the 
same conclusion, based on review of the medical evidence 
contained in the veteran's VA claims file, as well as the 
history as provided by the veteran.  The examiner stated that 
he fully concurred with the assessment rendered in September 
2004, again finding that it was less likely than not that the 
veteran's current lung disease and associated symptoms were 
due to asbestos exposure, but rather were much more likely 
due to COPD from smoking, with asthma being the next most 
likely possibility.  

The VA examination reports of September 2004 and January 2005 
thus indicate that the veteran's lung disease cannot be 
characterized as being asbestos-related.

The Board is therefore confronted with conflicting medical 
opinions, one set indicting the presence of asbestos-related 
lung disease and the other indicating the contrary.

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board finds the more recent VA opinions to 
be more probative than the earlier private medical opinions.  
Crucially, in the Board's estimation, although the two 
private physicians stated that radiology evidence indicated 
the presence of asbestosis, the radiology reports on their 
face demonstrate no such thing.  A June 2000 chest x-ray 
report included impressions of COPD and possible 
pneumoconiosis.  A January 2003 x-ray produced similar 
findings, that of COPD and a calcified granuloma.  None of 
the radiology reports indicates the presence of asbestos.  
This was discussed in some detail by the January 2005 VA 
reviewer, who stated: "Asbestos related lung disease would 
be expected to produce . . . linear opacities on CXR [chest 
x-ray], or pleural disease on CXR, none of which are 
presently apparent."

In addition, both VA examiners noted that pulmonary function 
testing was not consistent with asbestos-related lung disease 
but rather due to COPD due to smoking.

In contrast, the private physicians' opinions that asbestos-
related disease is present are conclusory and not supported 
by adequate reasoning.  Indeed, the remainder of the August 
2001 opinion of L.C.M., M.D. appears to support a conclusion 
that COPD is present, with no reference to asbestosis or 
asbestos related disease.  
The November 2002 opinion of A.J.S., D.O. contains no 
reasoning whatsoever for his conclusion that asbestos-related 
disease exists, aside from the veteran's own statement of 
past exposure to asbestos.   

After having carefully considered the matter, and for reasons 
expressed immediately above, the Board concludes that the 
greater weight of the medical evidence is against the 
veteran's claim.  That is, the medical evidence, including 
the radiology reports and the opinions of the two VA 
physicians, which indicates that asbestos-related disease is 
not present, outweighs the poorly reasoned opinions of the 
two physicians to the contrary.  The Board accordingly 
concludes that there is no current asbestos-related pulmonary 
disability.  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

In brief, there is no showing that asbestosis currently 
exists.  Hickson element (1) disability, is not satisfied, an 
the veteran's claim, as it pertains to asbestosis, fails on 
that basis.  

For the sake of completeness, the Board will also address the 
remaining two Hickson elements.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address the 
matters of disease and injury.  With respect to in-service 
disease, the veteran's service medical records are devoid of 
references to lung problems, or complaints thereof.  The 
report of his separation medical examination, dated in April 
1946, shows that his respiratory system, including lungs, 
pleura, and bronchi, were clinically evaluated as normal.  
This report does not show the presence of any lung disease, 
or complaints indicative thereof.  In fact, the medical 
evidence first shows the presence of lung disease in 2001.  
Thus, there is no evidence to the effect that such disability 
began during the veteran's World War II service, which 
concluded in 1946.  

Turning to the matter of in-service injury, the service 
records indicate that the veteran served aboard ship during 
World War II, and he was thus arguably exposed to asbestos.   
See M21-1, part VI, para. 7.21(b)(1) and (2), and the Board's 
discussion thereof in the law and regulations section above.  
Hickson element (2) has been met to that extent.

In the absence of in-service lung disease, Hickson element 
(3), a nexus between the current disability and the in-
service disability, cannot be satisfied; there can be no 
nexus between two items when one of those items is not shown 
to exist.  To the extent that the opinions of the two private 
physicians link the claimed asbestos-related disease to the 
veteran's military service, for reasons stated above the 
Board accords them little weight of probative value.  The 
Board accords greater weight to the opinions of the two VA 
physicians, who ascribe the veteran's current COPD to his 
long history of smoking.  

The Board observes in passing that the two private physicians 
ascribed the veteran's claimed asbestos-related pulmonary 
disease to pre-, in-, and post-service asbestos exposure.  It 
must also be noted, in this regard, that the veteran has 
reported that he has received settlements from four different 
private companies for asbestos exposure.   In any event, as 
discussed above the actual presence of asbestos-related 
disease has been considered and rejected by the Board, so any 
consideration of in-service exposure versus pre- and post-
service exposure is a moot point.

In conclusion, for reasons and bases expressed above the 
Board concludes that Hickson elements (1) and (2) have not 
been met.  A preponderance of the evidence is against the 
claim of entitlement to service connection for asbestos-
related lung disease.  The benefits sought on appeal are 
accordingly denied. 


ORDER

Service connection for asbestos-related lung disease is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


